Wells, J.
Tlie judgment in this case is clearly, erroneous. The jury awarded the plaintiff $50 as his damages for the wrongful detention of the property in controversy, while there is no evidence in the record of its value or of the value of its use during the detention. There was, therefore, no data upon which damages could be assessed, and only nominal damages should have been allowed.
For this error the judgment is reversed, with costs, and the cause remanded to the district court, with directions to that court to award a new trial.

Reversed.